Citation Nr: 0726143	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-23 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for clavicle or 
shoulder impairment, right shoulder.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for chronic otitis 
media/externa of the right ear.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertensive 
vascular disease. 


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to June 
1976 and was awarded the Purple Heart Medal and Combat Action 
Ribbon.  He also had additional reserve service from 1976 to 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2002 and 
December 2004 by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  



FINDINGS OF FACT

1.  Degenerative joint disease of the right shoulder is shown 
to be due to injury in service.

2.  Right ear hearing loss for VA disability purposes is not 
demonstrated.

3.  There is clear and unmistakable evidence that the 
veteran's right ear otitis media/externa existed at the time 
of his entry into active service, and that he underwent pre-
service surgery for the condition.

4.  There is clear and unmistakable evidence that the 
veteran's pre-service otitis media/externa did not undergo a 
permanent increase in severity during service.

5.  A claim for service connection for hypertension was 
denied by the RO in January 2000 and not appealed; that was 
the last final denial as to that issue on any basis before 
the present attempt to reopen the claim.

6.  The evidence received since the January 2000 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection, 
and therefore is not material evidence.  



CONCLUSIONS OF LAW

1.  Degenerative joint disease and impingement syndrome, were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

2.  The veteran does not have present right ear hearing loss 
for which service connection can be granted.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.385 (2006).

3.  Chronic right ear otitis media/externa clearly and 
unmistakably pre-existed active service and was not 
aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

4.  The RO's unappealed January 2000 decision, denying 
service connection for hypertension, was final based upon the 
evidence of record at that time.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156(a) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in August 2001, January 2004, March 2004, 
and March 2006, the RO informed the veteran of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  The letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

Further, when the veteran is attempting to reopen a 
previously denied claim, the VCAA notice must include the 
bases for the denial in the prior decision and VA must 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  The March 2004 letter described to the veteran the 
definition of "new and material evidence."  Further, 
although the veteran was not advised that the previous 
decision was denied because of the lack of in-service and 
nexus evidence, the veteran was advised to submit such 
evidence in the context of a general service connection 
claim.  Thus, the VCAA requirements for an application to 
reopen have been met.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  He was provided opportunities to submit 
additional evidence.  The purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Because the claims are being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

There is no indication that there is any outstanding 
additional evidence in support of the veteran's claim.  
Private and VA medical records have been obtained.  The 
veteran was provided the opportunity for a hearing.  Further, 
with regard to the claims denied on the merits, the veteran 
was provided VA examinations.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duties 
to notify and assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.


Pertinent Laws and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


1.  Right shoulder

The veteran contends that he sustained a right shoulder 
injury in service as a result of a land mine explosion in 
1969.  Because he is a combat veteran, and his allegations of 
injury in service are "consistent with the circumstances, 
conditions, or hardships of such service," it must be 
presumed that he sustained this injury in the manner alleged, 
even though there is no official record of such incurrence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also 
Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996).

In an October 2006 statement the veteran's private treating 
physician opined that the veteran's right shoulder injury was 
as likely as not caused by the land mine explosion in March 
1969.  There is no other competent evidence of record 
addressing the relationship between the described injury and 
current disability.  In the absence of such evidence, the 
Board finds that the preponderance of the evidence supports 
the claim of service connection.






2.  Right ear hearing loss 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the Court has indicated that the threshold 
for normal hearing is between 0 and 20 decibels, and that 
higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

Service medical records include multiple in-service reports 
of the veteran's hearing acuity between 1961 and 1976.  
Hearing acuity measured by whispered voice was 15/15 and 
spoken voice was 15/15, both indicative of normal hearing.  
In July 1968 the veteran was evaluated for complaints of 
decreased hearing acuity in his right ear.  It was noted that 
he had a four percent loss of hearing.  At separation, in 
June 1976, an audiogram revealed puretone thresholds for the 
right ear were 15, 0, 0, 0, 5, and 10 decibels at 500, 1,000, 
2,000, 3,000, 4,000 and 6,000 Hz.  

Medical evidence from the veteran's subsequent reserve 
service include an April 1983, audiogram which revealed 
puretone thresholds in the right ear of 40, 25, 25, and 25, 
decibels at 500, 1,000, 2,000, and 4,000 Hz.  Subsequent 
audiograms show no significant threshold shifts.  In April 
1991 at retirement, an audiogram revealed puretone thresholds 
in the right ear of 0, 5, 5, 5, 5, and 20 decibels at 500, 
1,000, 2,000, 3,000, 4,000 and 6,000 Hz.  

In connection with his claim for service connection, the 
veteran underwent VA examination in November 2004.  The 
examiner noted the veteran's June 1976 discharge examination 
revealed normal hearing bilaterally.  The veteran gave a 
history of exposure to military noise, without the use of 
hearing protection, from firearms, machine guns, mortars, 
firing range, heavy artillery, combat explosions, 
demolitions, aircraft engines, ship engines, construction 
work and power tools.  Post service the veteran was employed 
in heavy construction and reported civilian noise exposure, 
with the use of hearing protection, from lawnmowers, weed 
eaters and grass blowers.  

An audiogram showed puretone thresholds for the right ear 
were 10, 20, 15, 25, 25 and 35 decibels at 500, 1,000, 2,000, 
3,000, 4,000 and 8,000 Hz with an average puretone threshold 
of 21.  Speech recognition score on the Maryland CNC wordlist 
was100 percent.  The right ear results were summarized as 
normal sensitivity between 250-4000 Hertz with moderate loss 
at 8000 Hertz.  The examiner concluded that the veteran's 
current hearing loss was not related to service since he had 
normal hearing at discharge.  

According to the evidence of record, right ear hearing 
disability was not present at any time during service, at the 
time of discharge, or within a year thereafter.  The 
audiometric examinations of record fail to show right ear 
hearing loss as defined by VA regulation.  The measurements 
of the veteran's right ear hearing acuity do not satisfy any 
of the three alternate bases for establishing hearing loss 
disability under 38 C.F.R. § 3.385.  The findings do not show 
a puretone threshold in any critical frequency was 40 
decibels or greater, that three or more frequencies were 26 
decibels or greater, or that the speech recognition score was 
less than 94 percent.  Therefore the veteran does not have a 
right ear hearing loss disability for which service 
connection can be awarded, notwithstanding that he may have 
noticeable loss of hearing acuity.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

3.  Right ear otitis media/externa

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); 38 C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service medical records show the veteran's history of ear 
surgery was noted on his service entrance examination, and 
thus pre-existed his entry onto active duty in 1961.  At that 
time it was noted that at age five, one of his ears, 
presumably the right, had been lanced.  Thus, the veteran is 
not presumed sound at entrance.  

In February 1965, it was noted that he had undergone a 
myringectomy at age 8.  These records also show that the 
veteran was treated for several episodes of otitis in 1966.  
In July 1968, he was evaluated for complaints of reduced 
hearing in the right ear of three months' duration.  His 
history of multiple episodes of childhood otitis media was 
again noted.  On examination the canal, tympanic membrane and 
reflex were described as "ok," but the tympanic membrane 
was noted to be thickened and scarred.  The remaining records 
show the veteran was treated for subsequent episodes of 
otitis in 1968, 1970 and 1973.  At separation in 1976, 
clinical evaluation of the ears was normal and no pertinent 
complaints were recorded.  

There is nothing in the service medical records to suggest 
that the veteran's right ear underwent any pathological 
advancement during active duty.  Although it is clear that 
the veteran received treatment for otitis media/externa 
during service, these entries are insufficient to establish 
an increase in disability, as they do not indicate any 
pathological changes to the veteran's right ear disorder, 
that existed before service, or that such treatment was 
reflective of more than flare-ups of the disability.  The 
fact that his right ear was symptomatic in service, in and of 
itself, does not establish aggravation.  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  In this case, the service medical 
records do not reveal permanent aggravation of his pre-
service right ear otitis.

In addition, the veteran's reserve service records include 
multiple annual examinations dated from 1976 to 1991 which 
noted the veteran's history of intermittent external otitis 
media, but did not consider it disabling.  Likewise, post 
service records dated from 2000 to 2006 show, few, if any 
instances of treatment for otitis media/externa.  A single 
private treatment report notes the veteran was treated for 
chronic external otitis in April 2004.  

In connection with his claim for service connection, the 
veteran underwent a VA examination in November 2004.  He gave 
a history of recurrent ear infections.  On examination 
tympanogram was normal, but reflexes could not be established 
and there was loss of seal.  There were no other clinical 
findings reported, including inflammation, lesions or fluid, 
indicative of current otitis.  This fact would tend to 
support the conclusion that the veteran's pre-service right 
ear otitis was essentially unaffected by service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim).  

The cumulative effect of the foregoing is that there was no 
aggravation during military service.  Rather, the evidence of 
record tends to shows that the veteran's right ear manifested 
only temporary or intermittent flare-ups, without a worsening 
of the underlying condition.  Moreover, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
his own opinion and his theories about his right ear disorder 
do not constitute competent medical evidence in support of 
his claim, and thus carry no probative weight on the critical 
question in this matter of medical causation.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

New and Material Evidence-Hypertension

The RO originally denied the veteran's claim for service 
connection for hypertension in January 2000.  The veteran did 
not appeal this decision and it became final based upon the 
evidence then of record.  See 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  A final decision cannot be reopened and 
reconsidered by VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108.  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Factual Background and Analysis

As noted previously, the RO originally denied the veteran's 
claim of service connection for hypertension in January 2000.  
The basis for the denial was that evidence had not been 
submitted to show that hypertension had its onset during the 
veteran's military service or that it was caused by service.  

For VA compensation purposes, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101, Note 1 (2006).  

Evidence before the RO in January 2000 included service 
medical records for the veteran's period of active duty 
service which are entirely negative for complaints, diagnosis 
or treatment for hypertension.  During service, the veteran 
had multiple blood pressure readings, none of which were 
sufficiently high to require treatment or result in 
diagnosis.  At discharge in June 1976 the veteran's blood 
pressure, was 114/80.  Medical records from the veteran's 
subsequent reserve service show elevated blood pressure 
readings and a diagnosis of hypertension in 1984.  

Evidence received since the January 2000 RO decision includes 
evidence dated from 2000 to 2006 which shows continued 
evaluation and treatment for hypertension, but does not 
otherwise show that the veteran suffered from hypertension 
during active duty or within a year following service.  

Although the evidence associated with the file since the 2000 
rating decision is "new" in the sense that it was not 
previously of record, it is not "material" for purposes of 
reopening the claim because it does not show that the 
veteran's hypertension was incurred or aggravated during 
active service; or, that he suffered from hypertension to a 
required degree within an applicable presumptive period; or, 
that hypertension is causally related to service.  Rather 
much of the evidence only shows continued post-service 
treatment without opinion as to onset, and thus does not 
raise a reasonable possibility of substantiating the claim. 

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for hypertension.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


ORDER

Service connection for clavicle or shoulder impairment, right 
shoulder is granted.

Service connection for right ear hearing loss is denied.

Service connection for chronic otitis media/externa of the 
right ear is denied.

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for 
hypertensive vascular disease is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


